DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argue non-statutory double patenting rejection the claims of the ‘018 patent do not contain all of the limitations of claim 1 of the subject application. Claim 1 of the subject application recites “...determining in the platform a first duration of a first series of advertising videos and a second duration of a second series of advertising videos from the one or more servers...,” whereas claim 1 of the ‘018 patent recites “... determining in the platform a first duration of a series of advertising videos from the first external video server and a second duration of a series of advertising videos from the second external video server...”. Moreover, claim 1 of the subject application recites “...sending from the platform a first request and a second request to the one or more servers for respectively the first series of advertising videos corresponding to the first duration, and the second series of advertising videos corresponding to the second duration...,” whereas claim 1 of the ‘018 patent recites “…sending from the platform a first request with the first duration for a first series of advertising videos and a first parameter be used for selecting the first series of advertising videos to the first external video server, and a second request with the second duration for a second series of advertising videos and a second parameter be used for selecting the second series of advertising videos to the second external video server...”. The Examiner respectfully disagrees. Claim 1 of the subject application recites determining in the platform a first duration of a series of advertising videos from the first external video server and a second duration of a series of advertising videos from the second external video server...” “…sending from the platform a first request with the first duration for a first series of advertising videos.., and a second request with the second duration for a second series of advertising videos...”. It shows that claim 1 of the pending application is generic to all that is recited in the claim 1 claim 1 of the ‘018 patent. 
Therefore, the non-statutory double patenting rejections is maintained until the applicant file a terminal disclaimer.

Double Patenting
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 5-17 of U.S Patent No 10820018 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the pending application are broader than the ones in patent, In re Van Ornum and Stanq, 214 USPQ 761, broad claims in the pending application are rejected under anticipation type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims 1-16 and patent claims 1-3 and 5-17 are directed to the same invention with a different in scope (broader in scope than the patent claim) and are therefore an obvious variant thereof. Therefore, claim 1 of the pending application is generic to all that is recited in the claim 1 of the conflicting patent. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting patent. Claim 16 in the claim 1 and/or 17 in the conflicting patent, respectively, are analyzed similarly. 
As to claim 2, is anticipated by the patent claim 2.
As to claim 3, is anticipated by the patent claim 3.
As to claim 4, is anticipated by the patent claim 5.
As to claim 5, is anticipated by the patent claim 6.
As to claim 6, is anticipated by the patent claim 7.
As to claim 7, is anticipated by the patent claim 8.
As to claim 8, is anticipated by the patent claim 9.
As to claim 9, is anticipated by the patent claim 10.
As to claim 10, is anticipated by the patent claim 11.
As to claim 11, is anticipated by the patent claim 12.
As to claim 12, is anticipated by the patent claim 13.
As to claim 13, is anticipated by the patent claim 14.
As to claim 14, is anticipated by the patent claim 15.
As to claim 15, is anticipated by the patent claim 16.


Allowable Subject Matter
Claims 17-28 are allowed. None of the prior art of record, both alone and/or in combination fails to neither discloses or suggests the combination of elements as claimed.
Claims 1-16 are allowed, if the nonstatutory obvious type of double patenting rejection is overcome. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0068662 A1 to Kumar.
US 2015/0237389 A1 to Grouf et al.
US 2015/0325268 A1 to Berger et al.
US 2013/0268963 A1 to Nugent et al.
US 2013/0097634 A1 to JIN et al.
US 2018/0285932 A1 to Andrianakou et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424